Supreme Court of Florida
                                  ____________

                                  No. SC16-1438
                                  ____________

                              THE FLORIDA BAR,
                                 Complainant,

                                        vs.

                       KELSAY DAYON PATTERSON,
                              Respondent.

                                 October 19, 2018

PER CURIAM.

      We have for review a referee’s report recommending that respondent,

Kelsay Dayon Patterson, be found guilty of professional misconduct in violation of

the Rules Regulating the Florida Bar (Bar Rules) and that he receive an

admonishment for his misconduct. The Florida Bar has petitioned for review,

challenging the referee’s recommendations as to guilt and the recommended

discipline. We have jurisdiction. See art. V, § 15, Fla. Const. For the reasons

discussed below, we approve the referee’s findings of fact and recommendation of

guilt as to Bar Rule 3-4.3 (Misconduct and Minor Misconduct). However, we

disapprove the referee’s recommendations of no guilt as to Bar Rules 4-1.7
(Conflict of Interest; Current Clients), 4-8.2(a) (Judicial and Legal Officials;

Impugning Qualifications and Integrity of Judges or Other Officers), and 4-8.4(d)

(a lawyer shall not engage in conduct in connection with the practice of law that is

prejudicial to the administration of justice), and find Patterson guilty of violating

each of these rules. We also disapprove the referee’s recommended discipline as

far too lenient, and instead impose a one-year suspension from the practice of law.

                                I. BACKGROUND

      In August 2016, The Florida Bar filed a complaint against Patterson alleging

that he violated several Bar Rules in his representation of Johanna Faddis in her

civil action against the City of Homestead and other defendants. The Bar’s

complaint was referred to a referee. The referee held a hearing on both guilt and

discipline, and submitted a report containing her findings and recommendations for

the Court’s review. The referee made the following findings and

recommendations.

      Patterson represented Faddis in a civil action alleging invasion of privacy

against the City of Homestead, its individual council members, and an

investigative firm employed by the city. On November 14, 2012, the Circuit Court

of the Eleventh Judicial Circuit entered an order striking Faddis’s pleadings on the

grounds that she had committed perjury and awarding final judgment in favor of

the city and the other defendants. The circuit court found that Faddis’s testimony


                                         -2-
during a deposition in the case on the issue of whether she had been sexually

harassed, a material issue in the case, was inconsistent with deposition testimony

she gave on the same issue in a separate case involving the city. The circuit court

also found that Patterson represented Faddis at the deposition in the separate case

and that he should have been aware of the inconsistent testimony prior to filing the

complaint. The circuit court ultimately awarded attorney’s fees to the city and

imposed sanctions against Faddis and Patterson for acting in bad faith. The Third

District Court of Appeal affirmed the circuit court’s order, finding Faddis’s

conduct was “undertaken with intent to deceive, constituted a deliberate scheme to

subvert the judicial process, and amounted to a fraud upon the court.” Faddis v.

City of Homestead, 121 So. 3d 1134, 1135 (Fla. 3d DCA 2013).

      While proceedings were ongoing in the circuit court, Patterson also pursued

a civil rights claim against the city and other defendants under 42 U.S.C. § 1983

(2012) in the U.S. District Court for the Southern District of Florida. On

September 20, 2013, Patterson sent Judge Jose E. Martinez, the presiding judge in

the case, a letter detailing the history of Faddis’s circuit court case and expressing

his dissatisfaction with its outcome, comparing the alleged injustice suffered by

Faddis to the biblical story of Susanna. He expressed his belief that influential

members of the community had manipulated the outcome of the case and implied




                                         -3-
that a district court judge was biased in favor of opposing counsel. The letter was

also sent to judges in the Eleventh Judicial Circuit and Third District.

      Patterson sent the September 20, 2013, letter based on advice he purportedly

received from Judge James Lawrence King, Sr. in 2002, and out of a belief that he

was denied the opportunity to present evidence prior to being sanctioned by the

circuit court that demonstrated his conduct was not fraudulent.

      On December 18, 2013, the circuit court entered a final judgment awarding

in excess of $160,000 in attorney’s fees against Patterson and Faddis equally.

Patterson appealed the circuit court’s order on behalf of Faddis to the Third

District. The district court affirmed the circuit court’s order to the extent it applied

to Faddis, see Faddis v. City of Homestead, 160 So. 3d 438 (Fla. 3d DCA 2014)

(table), but dismissed the appeal for lack of jurisdiction to the extent Patterson

attempted to obtain review of the order as it applied to him, finding that Patterson

had failed to identify himself as an appealing party in the notice of appeal. The

Third District also directed Faddis and Patterson to show cause why attorney’s fees

should not be awarded to the city and other defendants for their prosecution of a

frivolous appeal. Patterson filed a response containing “incendiary and

disparaging comments,” such as “We cannot all be judges, politicians, wealthy

business men, or local big named law firms with tremendous influence who can

supersede all laws on the books.” In an opinion dated February 11, 2015, the Third


                                          -4-
District found that each of the three claims advanced by Patterson on appeal were

frivolous and ordered him alone to pay appellate attorney’s fees. Faddis v. City of

Homestead, 157 So. 3d 447 (Fla. 3d DCA 2015), review dismissed, 163 So. 3d 508

(Fla. 2015). Before ordering appellate attorney’s fees against Patterson, the district

court made the following observation:

             Curiously, Patterson’s response to our order to show cause
      makes no argument on behalf of his client. Rather, it is a screed
      following hard upon his reply brief filed in this appeal, where he
      insinuates that he is “being bullied” by the parties, their counsel, or
      the court in this case, and that a “miscarriage of justice . . .
      is knowingly being perpetrated upon him,” (emphasis added). He
      likens “the story” of the case he filed on behalf of Faddis to “the story
      of Fidel Castro’s suffocating grip of Cuba, the Holocaust, Jim Crow
      laws, and Hillary Clinton.” According to him, the trial court
      sanction—and probably, now this one as well—are part of some
      political scheme to silence him and his client. Patterson is grossly
      mistaken. This case is not about political connection, human
      atrocities, bullies, or, as he would have it, the ability of “strong
      minded individuals” to stand up for the powerless. This case is about
      an officer of the court who proffered false evidence in violation of the
      Rules Regulating the Florida Bar. See R. Regulating Fla. Bar 4–
      3.3(a)(4). It is now probably also about an attorney who has
      impugned the qualifications and integrity of the judges of this court,
      the trial court, or other officers. See R. Regulating Fla. Bar 4–8.2(a).

Id. at 453 (footnote omitted).

      On these facts, the referee recommended that Patterson be found guilty of

violating Bar Rule 3-4.3 (Misconduct and Minor Misconduct) only. The referee

determined that the September 20, 2013, letter to Judge Martinez and the filings in

the Faddis case contained emotionally charged statements with conspiratorial


                                        -5-
overtones, but that there was no evidence Patterson knew sending the letter was

inappropriate or that he intended to have improper communications with a court.

She concluded that Patterson strongly believed that his actions were the

appropriate way to expose what he perceived as wrongdoing in Faddis’s case—i.e.,

that politics and undue influence controlled the outcome of the case—and that

Patterson’s belief, along with the ethical duty he owed Faddis, warranted a

recommendation of no guilt as to Bar Rules 4-8.2(a) (Judicial and Legal Officials;

Impugning Qualifications and Integrity of Judges or Other Officers) and 4-8.4(d)

(a lawyer shall not engage in conduct in connection with the practice of law that is

prejudicial to the administration of justice). The referee also rejected the Bar’s

contention that Patterson advanced his own interests instead of his client’s interests

in the appeal of the circuit court’s December 18, 2013, order, creating a conflict of

interest in violation of Bar Rule 4-1.7 (Conflict of Interest; Current Clients). The

referee found Patterson’s explanation credible that his advocacy in the case was

aimed at the sanction as a whole, including Faddis.

        In recommending discipline, the referee found two aggravating factors and

ten mitigating factors. Instead of exclusively relying on the factors listed in the

Florida Standards for Imposing Lawyer Sanctions to make her findings in

aggravation and mitigation, see Fla. Stds. Imposing Law. Sancs. 9.22, 9.32, the

referee listed several factors she considered in recommending discipline. In


                                         -6-
aggravation, the referee found that Patterson refused to acknowledge the wrongful

nature of his conduct and that he filed for bankruptcy to avoid the consequences of

the sanctions imposed against him. As to mitigation, the referee found the

following: (1) the absence of a prior disciplinary record; (2) full cooperation with

the disciplinary board; (3) respectful and professional attitude; (4) Patterson’s

belief that sending a letter to a judge was the correct procedure; (5) Patterson’s

volunteer work with Big Brothers and Big Sisters; (6) the harshness of the order

and opinions issued in Faddis’s case; (7) the imposition of sanctions by the circuit

court; (8) Patterson’s passion for his clients and unselfish motive; (9) Patterson’s

devotion of significant time and resources to ensuring equal access to the judicial

system; and (10) Patterson’s existing financial problems that a suspension, as

opposed to a reformation program, would only exacerbate.

      As a sanction, the referee recommended that Patterson receive an

admonishment and that he be placed on probation with various conditions for one

year. She also recommended that costs be awarded to the Bar in the amount of

$2,827.09.

      The Bar filed a notice of intent to seek review of the report of referee,

challenging the referee’s recommendations of no guilt as to Bar Rules 4-1.7, 4-

8.2(a), and 4-8.4(d), as well as the recommended discipline. Patterson did not file

an answer brief in this case. After reviewing the report of referee and the Bar’s


                                         -7-
brief, the Court directed Patterson to show cause why the referee’s recommended

discipline should not be disapproved and a more severe sanction be imposed.

                                   II. ANALYSIS

               A. Findings of Fact and Recommendations of Guilt

      The Bar challenges the referee’s recommendations of guilt as to Bar Rules

4-1.7, 4-8.2(a), and 4-8.4(d).1 To the extent the Bar challenges the referee’s

findings of fact for the rule violations, this Court’s review of such matters is

limited, and if a referee’s findings of fact are supported by competent, substantial

evidence in the record, this Court will not reweigh the evidence and substitute its

judgment for that of the referee. Fla. Bar v. Frederick, 756 So. 2d 79, 86 (Fla.

2000); see also Fla. Bar v. Jordan, 705 So. 2d 1387, 1390 (Fla. 1998). To the

extent the Bar challenges the recommendations as to guilt, this Court has

repeatedly stated that the referee’s factual findings must be sufficient under the

applicable rules to support the recommendations as to guilt. See Fla. Bar v.

Shoureas, 913 So. 2d 554, 557-58 (Fla. 2005). Ultimately, the party challenging

the referee’s finding of fact and conclusion as to guilt has the burden to




       1. We note that the referee’s findings of fact and recommendation of guilt as
to Bar Rule 3-4.3 are not challenged by either party. Accordingly, and having
reviewed the record, we approve the referee’s findings of fact and recommendation
of guilt as to Bar Rule 3-4.3 without further comment.



                                         -8-
demonstrate that there is no evidence in the record to support those findings or that

the record evidence clearly contradicts the conclusions. Fla. Bar v. Germain, 957

So. 2d 613, 620 (Fla. 2007).

                                       Bar Rule 4-1.7

      Broadly speaking, Bar Rule 4-1.7 prohibits a lawyer from representing a

client if the representation creates a conflict of interest. The rule specifically

prohibits a lawyer from representing a client if there is a substantial risk that the

representation will be materially limited by the lawyer’s own personal interests.

See R. Regulating Fla. Bar 4-1.7(a)(2). The comment to the rule explains that

“[l]oyalty and independent judgment are essential elements in the lawyer’s

relationship to a client.” Id. cmt. Such loyalty may be “impaired when a lawyer

cannot consider, recommend, or carry out an appropriate course of action on behalf

of his or her client because of the lawyer’s other interests.” Fla. Bar v. Roberto, 59

So. 3d 1101, 1104 (Fla. 2011).

      Here, the Bar claims that Patterson used the appellate rights of his client,

Faddis, to assert his own interests and seek relief from the circuit court’s December

18, 2013, order for himself. The circuit court’s order imposed in excess of

$160,000 in attorney’s fees against Patterson and Faddis equally, giving Patterson

a significant financial interest in the outcome of any subsequent appeals of the

order. Patterson acknowledged such in his formal hearing testimony, stating with


                                          -9-
respect to Faddis’s appeal of the order: “I’ve always argued that [Faddis] was

entitled to an evidentiary hearing and a due process hearing. And then I would be

entitled to the same too.” That interest created a clear and substantial risk of

materially limiting Patterson’s independent judgment and loyalty to Faddis, who

had an interest in reducing or eliminating her liability under the December 18,

2013, order, even if it was not to the benefit of Patterson. Given the existence of

such risk, Patterson was required under Bar Rule 4-1.7(b)(4) to obtain Faddis’s

informed consent, confirmed in writing, to his continued representation of her.

There is no documentation in the record indicating he obtained such consent.

      Despite the foregoing, Patterson represented Faddis in her appeal of the

December 18, 2013, order. The filings submitted to the district court in the case

make clear that Patterson’s financial interest in the matter, as well as his personal

views on the legal system and the actions of the circuit court, ultimately supplanted

his independent judgment and the loyalty he owed to Faddis. Patterson used the

initial brief and other filings in the case to present argument on matters that were

either already considered by the district court—the dismissal of Faddis’s lawsuit—

or on his own behalf. His arguments largely focused on the alleged violation of his

due process rights, the perceived injustice in the circuit court’s actions, and his

views on the inequities of the legal system. Patterson devoted only part of the

initial brief to presenting argument on Faddis’s behalf—alleging that the circuit


                                         - 10 -
court awarded sanctions against her without express factual findings of bad faith, a

claim the district court found lacked any basis in reality. Faddis, 157 So. 3d at 45.

None of the filings expressly sought a reduction in the fees owed by Faddis, and

Patterson failed to advocate on Faddis’s behalf altogether in the response to the

district court’s show cause order, requesting instead that the court relieve just him

from the financial burdens of the circuit court’s order.

      Accordingly, the record in this case clearly reflects that Patterson had a

significant personal and financial interest in the outcome of Faddis’s appeal; that

he failed to inform Faddis of such interests and obtain her informed consent for his

continued representation of her; and that Patterson’s personal and financial

interests ultimately became the focus of Faddis’s appeal, despite the loyalty he

owed her. Patterson’s actions not only hindered Faddis’s ability to obtain a more

favorable outcome in her appeal, but nearly resulted in the district court imposing

additional sanctions against her for pursuing a frivolous appeal. We therefore

disapprove the referee’s recommendation and find Patterson guilty of violating Bar

Rule 4-1.7.

                                     Bar Rule 4-8.2(a)

      Bar Rule 4-8.2(a), in relevant part, states that a “lawyer shall not make a

statement that the lawyer knows to be false or with reckless disregard as to its truth

or falsity concerning the qualifications or integrity of a judge.” The applicable


                                        - 11 -
standard under the rule is not whether the statement is false, but whether the lawyer

had an objectively reasonable factual basis for making the statement. Fla. Bar v.

Ray, 797 So. 2d 556, 558-59 (Fla. 2001). The burden is on the lawyer who made

the statement to produce a factual basis to support the statement. Id. at 558 n.3.

      The Bar claims that several statements contained in Patterson’s September

20, 2013, letter to Judge Martinez and in the filings for Faddis’s appeal of the

December 18, 2013, order violated Bar Rule 4-8.2(a). The record reflects that

there is no dispute as to whether Patterson sent the September 20, 2013, letter, or

as to whether he prepared and submitted the filings in Faddis’s appeal. In both the

letter and court filings, Patterson either disparaged opposing counsel or expounded

upon the alleged bias of judges and the shortcomings of the legal system. For

example, during the appeal of the December 18, 2013, order, Patterson stated the

following in the reply brief:

      Here is the funny thing: Law is not science or math. It does not
      depend on true holdings and reasons that will allow you to
      successfully chart a path to Mars or create a molecule of water. Law
      is whatever the judge or judges that day say it is.

      Additionally, in the letter to Judge Martinez, Patterson repeatedly suggested

that judges favor one class of influential citizens over all others, referred to

opposing counsel as the “elders,” and cautioned Judge Martinez that “[j]udges

must recognize that in deciding to elevate people like these elders to a status of




                                         - 12 -
being above the laws they are complicit in further corroding any remaining sense

of justice and fair play left within these elders.” He also stated the following:

      The undersigned cannot accept that judges who have presided over
      complex cases, raised children, who have read holy scripts/manuals,
      and receive the highest levels of diversified education are unable to
      see any of this from the perspective of [Faddis].

      Significantly, Patterson stated the following in his letter with respect to

Judge Emas:

      Curiously, the author of the 3rd DCA’s opinion, Judge Kevin Emas,
      commented in the oral argument that he was uncertain as to whether
      [Faddis] had been sexually harassed or not. After being uncertain
      about whether she was sexually harassed, the opinion issued 2 weeks
      later gives a rather flinty opinion that she repeatedly lied throughout
      her litigation, created a fraudulent plan, and set about to achieve an
      illegal and fraudulent end. . . . To then see these same elders from
      Weiss Serota . . . pictured with Judge Emas at his investiture
      ceremony, one can only wonder if Mr. Gredes’ burden at oral
      argument . . . was lighter than it should have been.

      The referee did not make any specific findings as to whether Patterson had

an objectively reasonable factual basis for his statement questioning Judge Emas’s

integrity, or for any of his other statements. She found only that Patterson’s

reasoning for sending the letter was “flawed.” During the formal hearing,

Patterson explained that he sent the September 20, 2013, letter after viewing a

photograph on the district court’s website of Judge Emas with opposing counsel.

According to his testimony, Patterson believed that an injustice had occurred in

Faddis’s case, and that the influence allegedly wielded by opposing counsel and his


                                        - 13 -
firm in the community was the cause of that injustice. Patterson’s testimony falls

well short of establishing an objectively reasonable factual basis for any of his

statements, especially those questioning Judge Emas’s integrity, and there is no

other evidence in the record that would otherwise establish such a basis. We

therefore conclude that Patterson’s statements were made with a reckless disregard

to their truth or falsity in violation of Bar Rule 4-8.2(a).

      The referee based her recommendation of no guilt as to Bar Rule 4-8.2(a) in

part on Patterson’s ethical duty to his client and his strong belief that sending the

September 20, 2013, letter was the appropriate way to expose the perceived

wrongdoing in his client’s case. Such factors, however, do not relieve Patterson of

his guilt and are relevant only in mitigating the discipline imposed. The referee

also based her recommendation on the fact that Patterson did not know sending the

September 20, 2013, letter was wrong and that there was no evidence he intended

to have improper communications with a court. The issue, however, is not whether

Patterson sought to have improper communications with a judge about an ongoing

case —a violation of Bar Rule 4-3.5 (Impartiality and decorum of the tribunal)—

but whether an objectively reasonable factual basis existed for his statements

assailing the qualifications and integrity of judges. See Ray, 797 So. 2d at 560

(stating that an attorney is not prohibited from communicating with or criticizing a

judge as long as the attorney complies with the Rules of Professional Conduct).


                                          - 14 -
      Accordingly, the record in this matter clearly contradicts the referee’s

recommendation as to Bar Rule 4-8.2(a). We therefore disapprove the referee’s

recommendation and find Patterson guilty of violating Bar Rule 4-8.2(a).

                                     Bar Rule 4-8.4(d)

      Bar Rule 4-8.4(d) prohibits a lawyer from engaging in conduct in connection

with the practice of law that is prejudicial to the administration of justice. Our

review of the record reveals that Patterson engaged in such conduct by pursuing his

own interests in Faddis’s appeal, hindering her ability to obtain a more favorable

outcome, and nearly resulting in the imposition of additional sanctions against her.

He also engaged in such conduct by making inappropriate and disparaging

statements in court filings and in a letter distributed to other members of the

judiciary about opposing counsel and judges that presided in Faddis’s case,

contributing to the general lack of civility and professionalism this Court is striving

to curb in the legal profession. See Fla. Bar v. Norkin, 132 So. 3d 77, 89 (Fla.

2013) (“The Court and the Bar share the ‘overarching objective of increasing the

professionalism aspirations of all lawyers in Florida and ensuring that the practice

of law remains a high calling with lawyers invested in not only the service of

individual clients but also service to the public good as well.’ ”).




                                         - 15 -
      The record clearly contradicts the referee’s recommendation as to Bar Rule

4-8.4(d). We therefore disapprove the referee’s recommendation and find

Patterson guilty of violating Bar Rule 4-8.4(d).

                                     B. Discipline

      Lastly, we address the referee’s recommended discipline of an

admonishment with one year of probation. In reviewing a referee’s recommended

discipline, this Court’s scope of review is broader than that afforded to the

referee’s findings of fact because, ultimately, it is the Court’s responsibility to

order the appropriate sanction. See Fla. Bar v. Anderson, 538 So. 2d 852, 854

(Fla. 1989); see also art. V, § 15, Fla. Const. This Court will generally not second-

guess the referee’s recommended discipline as long as it has a reasonable basis in

existing case law and the Florida Standards for Imposing Lawyer Sanctions. See

Fla. Bar v. Temmer, 753 So. 2d 555, 558 (Fla. 1999).

      Here, our review of the record reveals that Patterson’s conduct constitutes

far more than mere careless neglect deserving of an admonishment. He

deliberately disregarded the loyalty he owed his client and placed his personal and

financial interests at the forefront of her appeal; he submitted filings to the district

court containing unprofessional statements disparaging those involved in his

client’s case; and he knowingly sent a letter to Judge Martinez and others in the

judiciary that disparaged opposing counsel and accused Judge Emas of conduct


                                         - 16 -
unbecoming a judge. His conduct violated multiple Bar Rules and he has yet to

fully acknowledge the wrongfulness of his actions and accept responsibility for

them, even after this Court ordered him to show cause why a more severe sanction

should not be imposed.

      Furthermore, this Court is greatly troubled by the general lack of respect and

professionalism Patterson displayed toward judges and other professionals in court

filings and in his letter to Judge Martinez. Such conduct, while an inconvenience

or a mere slight to those initially confronted by it, ultimately emboldens others to

engage in similar unprofessional or disrespectful acts, the net effect of which is the

gradual erosion of public confidence in the courts and the decisions rendered by

them. Like all lawyers in Florida, Patterson took the Oath of Admission to The

Florida Bar prior to his admission, wherein he affirmatively committed to

“maintain the respect due to courts of justice and judicial officers.” This

commitment is not extraneous to, but coextensive with the obligations set out in

the Bar Rules. The Court expects all lawyers to conduct themselves in a respectful

and professional manner when accessing the courts or appearing before a judicial

officer, regardless of the form or capacity in which the appearance occurs. See

Code for Resolving Professionalism Complaints, Standards of Professionalism

(prohibiting members of the Bar from engaging in unprofessional conduct and

defining such conduct as “substantial or repeated violations of the Oath of


                                        - 17 -
Admission to The Florida Bar, The Florida Bar Creed of Professionalism, The

Florida Bar Professionalism Expectations, The Rules Regulating The Florida Bar,

or the decisions of The Florida Supreme Court”).

      Given the severity of Patterson’s misconduct, we conclude that the referee’s

recommended discipline is not supported and that a suspension is the appropriate

sanction in this case. See Fla. Stds. for Imposing Law. Sancs. 4.32 (“Suspension is

appropriate when a lawyer knows of a conflict of interest and does not fully

disclose to a client the possible effect of that conflict, and causes injury or potential

injury to a client.”); 6.32 (“Suspension is appropriate when a lawyer engages in

communication with an individual in the legal system when the lawyer knows that

such communication is improper, and causes injury or potential injury to a party or

causes interference or potential interference with the outcome of the legal

proceeding.”); 7.2 (“Suspension is appropriate when a lawyer knowingly engages

in conduct that is a violation of a duty owed as a professional and causes injury or

potential injury to a client, the public, or the legal system.”).

      In The Florida Bar v. Abramson, 3 So. 3d 964 (Fla. 2009), this Court

imposed a ninety-one-day suspension on a respondent who engaged in

discourteous and disrespectful behavior towards a judge during jury selection in a

criminal proceeding. He interrupted the judge, demanded to be heard on a pretrial

motion, and asked jurors to weigh in on who they thought was at fault in a


                                          - 18 -
disagreement he had with the judge. Id. at 965. The respondent in Abramson, like

Patterson, was found to have violated Bar Rules 4-8.2(a) and 4-8.4(d), as well as

two other Bar Rules. Id. at 966. Patterson’s misconduct, in contrast to that of the

respondent in Abramson, is far more egregious in that he deliberately placed his

personal and financial interests ahead of his client’s interests and did not limit his

misconduct to a single proceeding or filing. Furthermore, this Court has become

increasingly concerned by the lack of respect and professionalism exhibited by

many Florida lawyers during judicial proceedings and would in all likelihood

impose a much lengthier suspension on the respondent in Abramson were he to

appear before us today. Norkin, 132 So. 3d at 89-92 (imposing a two-year

suspension on a lawyer who engaged in pattern of disrespectful and unprofessional

conduct toward judges and opposing counsel).

      In addition, this Court generally imposes a lengthy suspension in cases

where a lawyer’s personal interests create a conflict of interest. See e.g., Roberto,

59 So. 3d at 1106 (suspending the respondent for one year where the lawyer’s

personal interests created a conflict of interest); Fla. Bar v. Herman, 8 So. 3d 1100,

1106-09 (Fla. 2009) (suspending respondent for eighteen months where he

represented a client at the same time he represented his own company, which was

the client’s competitor, without obtaining the client’s consent); Fla. Bar v. Vining,

721 So. 2d 1164, 1169-70 (Fla. 1998) (suspending the respondent for six months


                                         - 19 -
where the lawyer represented a client individually while his professional

association was engaged in litigation with the client).

       We conclude, based on a review of relevant case law, and the aggravating

and mitigating factors found by the referee, that a one-year suspension is the

appropriate sanction in this case.

                                  III. CONCLUSION

       Accordingly, we approve the referee’s findings of fact and recommendation

of guilt as to Bar Rule 3-4.3. The referee’s recommendations of no guilt as to Bar

Rules 4-1.7, 4-8.2(a), and 4-8.4(d) are hereby disapproved, and we find Patterson

guilty of violating each of those rules. The referee’s recommended discipline is

also disapproved and Patterson is hereby suspended from the practice of law for

one year. Patterson’s suspension will be effective thirty days from the filing of this

opinion so that he can close out his practice and protect the interests of existing

clients. If Patterson notifies this Court in writing that he is no longer practicing

and does not need the thirty days to protect existing clients, this Court will enter an

order making the suspension effective immediately. Patterson shall fully comply

with Bar Rule 3-5.1(h). Further, Patterson shall accept no new business from the

date this opinion is filed until he is reinstated.




                                          - 20 -
      Judgment is entered for The Florida Bar, 651 East Jefferson Street,

Tallahassee, Florida 32399-2300, for recovery of costs from Kelsay Dayon

Patterson in the amount of $2,827.09, for which sum let execution issue.

      It is so ordered.

CANADY, C.J., and PARIENTE, QUINCE, POLSTON, LABARGA, and
LAWSON, JJ., concur.
LEWIS, J. concurs in result.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THIS SUSPENSION.

Original Proceeding – The Florida Bar

Joshua E. Doyle, Executive Director, Tallahassee, Florida, Matthew Ian Flicker,
Bar Counsel, Tampa, Florida, and Adria E. Quintela, Staff Counsel, The Florida
Bar, Sunrise, Florida,

      for Complainant

Russell S. Prince of Palma & Prince, P.A., Valrico, Florida,

      for Respondent




                                        - 21 -